UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7746



LEARIE A. DALY,

                                              Plaintiff - Appellant,

          versus


CARROLL COUNTY SHERIFF’S DEPARTMENT, SHERIFF’S
OFFICE; GEORGE HARDINGER, Lieutenant Colonel;
EARL STEVEN TURVIN, Major,

                                             Defendants - Appellees,


          and


CARROLL   COUNTY    DETENTION    CENTER;    JOE
HERNANDEZ, Deputy First Class,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
1660-AMD)


Submitted:   May 24, 2004                  Decided:   August 11, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Learie A. Daly, Appellant Pro Se. John Francis Breads, Jr., LOCAL
GOVERNMENT INSURANCE TRUST, Columbia, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Learie A. Daly appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.         See Daly v. Carroll

County Sheriff’s Dep’t, No. CA-03-1660-AMD (D. Md. Oct. 17, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -